                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRANDIE NOBLE,

                     Plaintiff,                   3:20-CV-01876
      v.                                          (JUDGE MARIANI)

AMAZON.COM SERVICES, INC.,

                     Defendant.

                                           ORDER

      AND NOW, THIS       cit:---fi,_DAY OF MAY, 2021, for the reasons set forth in this
Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:

   1. Defendant Amazon.com Services' "Motion to Set Aside Entry of Default and for

      Leave to Respond to the Complaint" (Doc. 15) is GRANTED AS FOLLOWS:

           a. The Clerk of Court is directed to VACATE the entry of default (Doc. 7)

              entered on March 25, 2021.

           b. Within 21 days of the date of this Order, counsel for Defendant shall answer

              or otherwise respond to Plaintiff's Complaint (Doc. 1).

  2. Plaintiff's Motion for Default Judgment (Doc. 8) is DENIED AS MOOT.
